5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 8-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Braunisch (2021/0134726) in view of Wu (2020/0006241).

    PNG
    media_image1.png
    380
    748
    media_image1.png
    Greyscale

	Regarding claim 8, fig 7, Braunisch discloses:

8. a first semiconductor die 520 comprising a plurality of first sacrificial bond pads 521 located at a periphery region of the first semiconductor die 520, first solder balls 531 located in a low density interconnect (LDI) region of the first semiconductor die 520, and first bond pads 532 located in a high density interconnect region (HDI) of the first semiconductor die 520; a second semiconductor die 530 located laterally adjacent to the first semiconductor die 520 and comprising a plurality of second sacrificial bond pads 532 located at a periphery region of the second semiconductor die 530, second solder balls 521 located in a LDI region of the second semiconductor die 530, and second bond pads 531 located in a HDI region of the second semiconductor die 530;  an interconnect bridge 740 having a first surface and a second surface opposite the first surface; and an alignment carrier 610 comprising a substrate 710 having a coefficient of thermal expansion that substantially matches that of an interconnect bridge 740, and a plurality of solder balls 522 located on the substrate 710, wherein the interconnect bridge 740 is positioned between the substrate and each of 2J:\JBM\1345\37524\USM02223\2022-O1-25_AA\37524_repyAA.docthe first semiconductor die and the second semiconductor die such that the first surface of the interconnect bridge contacts the substrate and the second surface of the interconnect bridge contacts a portion of each of the first semiconductor die and the second semiconductor die, and wherein a first set of the plurality solder balls 522 located on the substrate 710 is aligned to, and in contact with, the plurality of first sacrificial bond pads532  located at the 

   Wu discloses a substrate 101a with a window (see markup figure 7) being completely through (see figure 7) the substrate and exposes the first surface of the interconnect bridge 301a.

    PNG
    media_image2.png
    364
    549
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Braunisch to teachings of the window extends completely through the substrate 710 and exposes the first surface of the interconnect bridge as taught by Wu, because it is desirous in the art to achieve the predictable result of minimizing heat build-up from the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
	

	



    PNG
    media_image3.png
    712
    742
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    676
    826
    media_image4.png
    Greyscale


Regarding claim 9, figure 7, Braunisch as modified by Wu discloses:
9. The assembly of Claim 8, further comprising a window located in a central portion of the substrate 610 of the alignment carrier and configured for placement of the interconnect bridge 540.  

Regarding claim 10, figure 7, Braunisch as modified by Wu discloses:
10. The assembly of Claim 9, wherein the interconnect bridge 540 connects the HDI region of the first semiconductor die 520 to the HDI of the second semiconductor die 530.  

Regarding claim 11, figure 7, Braunisch as modified by Wu discloses:


Regarding claim 12, figure 7, Braunisch as modified by Wu discloses:
12. The assembly of Claim 8, wherein the plurality of first sacrificial bond pads are located at each corner of the first semiconductor die 520, and the plurality of second sacrificial bond pads 532 are located at each corner of the second semiconductor die 530. Regarding claim 13, figure 7, Braunisch as modified by Wu discloses:
13. The assembly of Claim 8, wherein the plurality of solder balls of the alignment carrier have a size that is greater than the first solder balls that are present in the first LDI region of the first semiconductor die and the second solder balls that are present in the second LDI region of the second semiconductor die. 

Regarding claim 14, figure 7, Braunisch as modified by Wu discloses: 
14. The assembly of Claim 8, further comprising a backer structure 505 (fig 7) attached to the first semiconductor die 520 and the second semiconductor die 530.  


Allowable Subject Matter
s 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method having among other steps, removing the alignment carrier to provide a second assembly comprising the first semiconductor die, the second semiconductor die and the backer structure;  second attaching the interconnect bridge between the first semiconductor die and the second semiconductor die to provide a third assembly comprising the first semiconductor die, the second semiconductor die, the backer structure and the interconnect bridge, wherein the interconnect bridge connects the HDI region of the first semiconductor die to the HDI region of the second semiconductor die; and third attaching a laminate to the third assembly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are moot in view of the new rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shih (20200357768) discloses a substrate with a through hole.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813